                                          LAW OFFICES
                          CHRISTOPHER MADIOU
WOOLWORTH BUILDING                                                             P (917) 408 - 6484
233 BROADWAY – SUITE 2208                                                      F (212) 571 - 9149
NEW YORK, NY 10279                                                       CHRIS@MADIOULAW.COM
                                      WWW.MADIOULAW.COM
                                                                     May 3, 2021
The Honorable Ronnie Abrams
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re: Travel Request - United States v. Yarisons Concepcion, 19 Cr. 476 (RA)

Dear Judge Abrams,

        I represent Yarisons Concepcion in the above-mentioned case. Mr. Concepcion is
currently released on bail. He graduated from YAOP on March 2nd and has been in full
compliance with his supervision.

         Unfortunately, Mr. Concepcion’s father passed away over the weekend after a battle with
Covid-19. I respectfully ask the Court to modify Mr. Concepcion’s bail conditions so that he
may travel to Puerto Rico from May 3, 2021 to May 9, 2021 to attend funeral services for his
father. If our application is granted, Mr. Concepcion will be staying with his mother while in
Puerto Rico and will share his complete itinerary with Pretrial Services Officer Rena Bolin.

       Officer Bolin has no objection to this request and the government, through AUSA Peter
Davis, defers to Pretrial. Additionally, the Court has previously approved international travel to
the Dominican Republic in February of this year and Mr. Concepcion returned without issue.

       Thank you in advance for your consideration.


                                      Sincerely,



                                      Christopher Madiou
                                      Counsel for Yarisons Concepcion


                                                                    Application granted.
Cc:    AUSA Peter Davis (via ECF)                                   SO ORDERED.
       U.S. Pretrial Services Officer Rena Bolin (via email)

                                                                    ______________________
                                                                    Ronnie Abrams, U.S.D.J.
                                                                    May 3, 2021
